                 IN THE UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                           FILE NO.: 1:18-CV-96

                                          )
 BRIAN HOGAN, et al.,                     )
                                          )
                         Plaintiffs,      )    MEMORANDUM OF LAW IN
                                          )    SUPPORT OF PLAINTIFFS’
                  v.                      )     MOTION FOR AWARD OF
                                          )    PREJUDGMENT INTEREST
 CHEROKEE COUNTY, et al                   )
                                          )
                       Defendants,        )
                                          )

      THIS MATTER being before the Court on Plaintiffs’ motion for an award of

prejudgment interest to be included in their award in this action, Plaintiffs submit

this memorandum of law in support of their motion.

                                 INTRODUCTION

      This action arose out of the Defendants’ use of an unlawful out-of-court

agreement that resulted in the removal of Plaintiff H.H. from the custody of her

father, Plaintiff Brian Hogan, without a court order. [Doc. 1-1 at 5]. The complaint

was filed on March 14, 2018, in the Superior Court Division of the North Carolina

General Court of Justice. [Doc 1-1] The defendants fervently contested the claims,

which led to extensive motion practice, including motions to dismiss, extensive

discovery and discovery motions, and motions for summary judgment. See Docs 9,

                                        -1-



   Case 1:18-cv-00096-MR-WCM Document 149-1 Filed 07/03/21 Page 1 of 10
13, 21, 27, 32, 52, 56, 60, 62, and 88 (and associated memoranda, responses, and

replies).    The case was called for trial on May 10, 2021. On May 14, 2021, the

jury returned a verdict finding defendants Scott Lindsay, Cindy Palmer and

Cherokee County liable for multiple claims, including violations of 42 U.S.C. §

1983. The jury awarded damages for Plaintiff Brian Hogan of $1.5 million and for

Plaintiff H.H. of $3.1 million. [Doc. 140] The Court entered judgment accordingly

on June 21, 2021. [Doc. 147]

                                   ARGUMENTS

       The Plaintiffs pleaded, in their initial prayer for relief, for an award of

prejudgment interest. [Doc. 1-1 at 65; Prayer for Relief ⁋ 3] North Carolina law

provides for prejudgment interest in the amount of 8% per anum. See N.C. Gen.

Stat. § 24-1 (“the legal rate of interest shall be eight percent (8%) per annum for such

time as interest may accrue, and no more.”)

       N.C. Gen. Stat. § 24-5(b) states

       In an action other than contract, any portion of a money judgment
       designated by the fact finder as compensatory damages bears interest
       from the date the action is commenced until the judgment is satisfied.
       Any other portion of a money judgment in an action other than contract,
       except the costs, bears interest from the date of entry of judgment under
       G.S. 1A-1, Rule 58, until the judgment is satisfied. Interest on an award
       in an action other than contract shall be at the legal rate.




                                          -2-



    Case 1:18-cv-00096-MR-WCM Document 149-1 Filed 07/03/21 Page 2 of 10
   I.      THE AWARD OF PREJUDGMENT INTEREST LIES IN THE DISCRETION OF THE
           TRIAL COURT

        Federal law controls the issuance of prejudgment interest awarded on federal

claims. See City of Milwaukee v. Cement Div., Nat'l Gypsum Co., 515 U.S. 189, 194,

115 S.Ct. 2091 (1995). 28 U.S.C. § 196, the post judgment interest statute does not

control the award of prejudgment interest in order to make the prevailing plaintiff

whole. Section 1983, like “ERISA does not specifically provide for pre-judgment

interest, and absent a statutory mandate the award of pre-judgment interest is

discretionary with the trial court.” Quesinberry v. Life Ins. Co. of N. Am., 987 F.2d

1017, 1030 (4th Cir. 1993).

        The purpose of a § 1983 damages award is to compensate the plaintiff for

injuries caused by the deprivation of constitutional rights. See Carey v. Piphus, 435

U.S. 247, 254, 98 S.Ct. 1042, 1047 (1978). “[I]nterest is to compensate the

successful plaintiff for being deprived of compensation for the loss from the time

between the ascertainment of the damage and the payment by the defendant.” Kaiser

Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827, 835–36, 110 S. Ct. 1570, 1576

(1990).

        Prejudgment interest is an element of compensation, not a penalty. See

Western Pacific Fisheries, Inc. v. S.S. President Grant, 730 F.2d 1280, 1288 (9th

Cir.1984). Analogously, remedial awards under Title VII are intended to make the

                                         -3-



   Case 1:18-cv-00096-MR-WCM Document 149-1 Filed 07/03/21 Page 3 of 10
plaintiff whole, but not to provide a windfall. Maksymchuk v. Frank, 987 F.2d 1072,

1076–77 (4th Cir.1993) (citations omitted). The basic purpose in awarding

prejudgment interest is to correct for the fact that a dollar yesterday was worth more

than a dollar today. Id. at 1077 (citations omitted). The awarding of prejudgment

interest rests within the discretion of the Court. Id. at 1077 (citation omitted).

   II.      THE COURT SHOULD AWARD PREJUDGMENT INTEREST TO THE
            PLAINTIFFS AT THE NORTH CAROLINA LEGAL RATE OF 8% PER ANUM

         Given these principles, the Plaintiffs are entitled to an award of prejudgment

interest. See Loeffler v. Frank, 486 U.S. 549, 557–58, 108 S.Ct. 1965, 1970–71

(1988); see also Clifton D. Mayhew, Inc. v. Wirtz, 413 F.2d 658, 663 (4th Cir. 1969);

Marshall v. Board of Education, 470 F.Supp. 517 (D.Md.1979) (awarding

prejudgment interest), aff'd mem. 618 F.2d 101 (4th Cir. 1980). “Prejudgment

interest is necessary, ..., to make the individual discriminatee whole. Cf. Masters v.

Maryland Management Co., 493 F.2d 1329, 1334 (4th Cir. 1974) (district court

correctly refused to award prejudgment interest when liquidated damages more than

adequately compensated victim).” Cline v. Roadway Exp., Inc., 689 F.2d 481, 489

(4th Cir. 1982).

         As summarized by the Easter District of North Carolina Bankruptcy Court

         Neither 28 U.S.C. § 1961, nor any other federal statute sets forth
         generally applicable guidelines concerning the award of prejudgment
         interest in the federal courts. Ford Motor Co. v. Transport Indemnity
         Co., 45 B.R. 843, 846 (E.D.Mich.1984); Matter of Foreman Industries,
                                           -4-



   Case 1:18-cv-00096-MR-WCM Document 149-1 Filed 07/03/21 Page 4 of 10
      Inc., 59 B.R. 145, 156 (Bankr. S.D. Ohio 1986). In the Fourth Circuit
      Court of Appeals, as in other circuits, the determination of the rate of
      prejudgment interest has generally been left to the trial court's
      discretion. United States v. Dollar Rent A Car Systems, Inc., 712 F.2d
      938, 940 (4th Cir.1983); Central Rivers Towing, Inc. v. City of
      Beardstown, Illinois, 750 F.2d 565, 574 (7th Cir.1984); Equal
      Employment Opportunity Commission v. Wooster Brush Company
      Employees Relief Association, 727 F.2d 566, 579 (6th Cir.1984); Ellis
      v. Chevron U.S.A. Inc., 650 F.2d 94, 98 (5th Cir.1981). In non-
      bankruptcy cases, federal courts have found that the rate for
      postjudgment interest set in section 1961 is also appropriate for
      prejudgment interest unless there is “substantial evidence” showing
      “that the equities of the particular case require a different rate.” Western
      Pacific Fisheries, Inc. v. SS President Grant, 730 F.2d 1280, 1289 (9th
      Cir.1984) (admiralty case). See also Mother Goose Nursery Schools,
      Inc. v. Sendak, 591 F.Supp. 897, 915 (N.D.Ind.1984) (civil rights
      action), rev'd on other grounds, 770 F.2d 668 (7th Cir.1985), cert.
      denied, 474 U.S. 1102, 106 S.Ct. 884, 88 L.Ed.2d 919 (1986).

In re H.P. King Co., Inc., 64 B.R. 487, 491 (Bankr. E.D.N.C. 1986). However, as

the Fourth Circuit has explained

      “The rate of pre-judgment interest for cases involving federal questions
      is a matter left to the discretion of the district court.” Quesinberry v.
      Life Ins. Co. of N. Am., 987 F.2d 1017, 1031 (4th Cir.1993) (en banc).
      “In determining the rate of prejudgment interest, the district court is not
      bound by state law. That does not mean, however, that the district court
      may not in its discretion choose to apply the interest rate provided for
      by state law.” EEOC v. Liggett & Myers Inc., 690 F.2d 1072, 1074 (4th
      Cir.1982).

Hylind v. Xerox Corp., 481 Fed. Appx. 819, 822 (4th Cir. 2012).

      The Plaintiffs filed this action North Carolina state court. The defendants

elected to remove it to this Court and to deny responsibility for their wrongdoing for

more than three years. The Defendants vigorously contested both their liability and
                                          -5-



   Case 1:18-cv-00096-MR-WCM Document 149-1 Filed 07/03/21 Page 5 of 10
the amount of damages for the Plaintiffs throughout. As the Fourth Circuit held in

Maksymchuk, 987 F.2d at 1077, the purpose in awarding prejudgment interest is to

make up for the fact that the value of money changes over time.

      The state of North Carolina has determined that 8% per anum is appropriate

to account for the change in the value of monies between the filing of an action and

its resolution. The Plaintiffs filed in state court, pleaded a mixture of state and

federal claims, and prevailed on a mixture of state and federal claims. Had this case

remained in and been resolved in state court, N.C. Gen. Stat. §§ 24-1, -5 would have

controlled, and an award of prejudgment interest in the amount of 8% per anum

would have been established as a matter of law.

      Plaintiffs should not be penalized with a lower interest rate because the

defendants elected to remove the action to this Court.

      The jury in this action found that Plaintiff Brian Hogan was entitled to

$1,500,000.00 to compensate him for his losses incurred in connection with this

action.   The jury found that Plaintiff H.H. was entitled to $3,100,000.00 to

compensate her for her losses incurred in connection with this action. This means

that they were damaged in these amounts at the time their constitutional rights were

violated through their reunification.

      But the Defendants refused to acknowledge this, and Plaintiffs were required

to expend more than three years to successfully vindicate their rights. Accordingly,
                                        -6-



   Case 1:18-cv-00096-MR-WCM Document 149-1 Filed 07/03/21 Page 6 of 10
the Defendants should be required to adequately compensate the Plaintiffs for the

time they spent waiting for their rights to be vindicated.

      Accordingly, Plaintiffs respectfully submit that they are entitled to

prejudgment interest at the North Carolina legal rate of 8% per anum from the filing

of this action on March 14, 2018 until the entry of the judgment on June 21, 2021.

      For Plaintiff Brian Hogan, this will entail $120,000.00 in interest for the first

year after this action was filed, $129,600.00 in interest for the second year after this

action was filed, $139.968.00 in interest for the third year after this action was filed,

and $38,930.28 for the period from March 15, 2021 through June 21, 2021.

Therefore, the total prejudgment interest for Plaintiff Brian Hogan is $428,498.28.

      For Plaintiff H.H., this will entail $248,000.00 in interest for the first year

after this action was filed, $267,840.00 in interest for the second year after this action

was filed, $289,267.20 in interest for the third year after this action was filed, and

$80,455.91 for the period from March 15, 2021 through June 21, 2021. Therefore,

the total prejudgment interest for Plaintiff H.H. is $885,563.11.

                                   CONCLUSION

      Plaintiffs respectfully move that this Court award Plaintiff Brian Hogan

prejudgment interest in the amount of $428,498.28 and Plaintiff H.H. prejudgment

interest in the amount of $885,563.11.


                                           -7-



   Case 1:18-cv-00096-MR-WCM Document 149-1 Filed 07/03/21 Page 7 of 10
      Respectfully submitted, this the 3rd day of July, 2021.

                         Law Office of David A. Wijewickrama, PLLC

BY:


/s/David A. Wijewickrama              /s/ Ronald L. Moore
David A. Wijewickrama                 Ronald L. Moore
N.C. State Bar No.: 30694             N.C. Bar No.: 9619
95 Depot Street                       P.O. Box 18402
Waynesville, NC 28786                 Asheville, NC 28814
Phone: (828) 777-1812                 Phone: 828 -452 -5801
Fax: (828) 253 -2717                  Fax: 828 -454 -1990
Attorney for Brian Hogan              Attorney for H.H.

/s/ Melissa Jackson                   /s/ D. Brandon Christian
Melissa Jackson                       D. Brandon Christian
N.C. State Bar No.: 34013             N.C. State Bar No.: 39579
95 Depot Street                       3344 Presson Road
Waynesville, NC 28786                 Monroe, NC 28112
Phone: 828 -452 -5801                 Phone :(910) 750-2265
Attorney for Brian Hogan              Attorney for H.H.




                                        -8-



   Case 1:18-cv-00096-MR-WCM Document 149-1 Filed 07/03/21 Page 8 of 10
                         CERTIFICATE OF SERVICE

      This is to certify that on July 3 2021, a copy of the foregoing
MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR AN
AWARD OF PREJUDGMENT INTEREST was electronically filed with the Clerk
of Court using CM/ECF system, which will send notification to all counsel having
made appearances in the case as follows:

Patrick Houghton Flanagan
Virginia Wooten
Cranfill, Sumner & Hartzog, L.L.P.
2907 Providence Road
Charlotte, NC 28230
704-940-3419
704-332-9994 (fax)
phf@cshlaw.com
Attorney for Defendant Scott Lindsay in his individual capacity

Sean F. Perrin
Womble Bond Dickinson (US) LLP
301 S. College St., Ste 3500
Charlotte, NC 28202
704 331-4992
704 338-7814 (fax)
sean.perrin@wbd-us.com
Attorney for Defendants Cherokee County, Scott Lindsay in his official capacity only
and Cindy Palmer in her official capacity only

John L. Kubis, Jr
Teague Campbell Dennis & Gorham, LLP
22 South Pack Square, Suite 800
Asheville, NC 28801
828-254-4515
828-254-4516 (fax)
jkubis@teaguecampbell.com
Attorney for Defendant Cindy Palmer in her individual capacity

                                      /s/ D. Brandon Christian
                                      D. Brandon Christian
                                        -9-



   Case 1:18-cv-00096-MR-WCM Document 149-1 Filed 07/03/21 Page 9 of 10
                               N.C. State Bar No.: 39579
                               3344 Presson Road
                               Monroe, NC 28112
                               Phone :(910) 750-2265
                               Attorney for H.H.




                                - 10 -



Case 1:18-cv-00096-MR-WCM Document 149-1 Filed 07/03/21 Page 10 of 10
